COBB, J.,
concurring specially.
As both the majority opinion and dissent agree, the trial judge erroneously focused on the irrelevant issue of whether the car *719driven by the defendant had been stolen. Upon ascertaining that it had not, and that Williams had legal custody of the car at the time of the search, the trial judge immediately announced that he was granting the motion to suppress on that basis.
Previously during the suppression hearing, however, the trial judge made clear his belief that the Fourth Amendment precludes search of a parked vehicle even though the odor of contraband emanated from it. In other words, he accepted the factual scenario propounded by the state, but granted the motion to suppress solely on his legal misconceptions. Therefore, I concur with the opinion of Judge Dauksch.